DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group I is acknowledge by the examiner posted in the remarks submitted 07/29/2022. 
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022. Applicant amended the independent claim 11 to depend on claim 1, however, as stated in the restriction, the product of Group I and the method of Group II do not share a technical feature that makes a contribution over the prior art and, therefore, the restriction is withheld.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/28/2020, 03/17/2021, and 06/30/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Status
Claims 11-15 have been withdrawn due to the restriction requirement dated 06/23/2022 and reply on 07/29/2022.
Claims 1-10 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong (US 2015/0303425 A1).

Regarding claim 1, Kong teaches a battery module including a cell stack in which a plurality of plate-shaped cells is stacked such that each main surface, which is a surface of each of the plate-shaped cells in a cell thickness direction, faces one another (Kong Figure 1, battery module 1 with unit cells 10), the battery module comprising:
a frame-shaped protruding portion that is formed on a main surface of one plate-shaped cell among the plurality of plate-shaped cells, protrudes from the main surface of the one plate- shaped cell in the cell thickness direction, and is formed in a frame shape that is opened in the cell thickness direction (Kong Figure 5; [0039] partition member 30 reads as the protrusion portion between adjacent cells; partition member 30 having a hole 32); and
a filler that fills an inner space of the frame-shaped protruding portion, the inner space being defined by the frame-shaped protruding portion, the main surface of the one plate-shaped cell, and a main surface of another plate-shaped cell facing the one plate-shaped cell in a stacking direction (Figure 1-5, [0039] adhesive pad 20 being provided in the hole 32 of the partition member 30 and the shape of the frame of the partition member may be changed according to the shape of the unit cell),
wherein a volume of the filler, which fills the inner space of the frame-shaped protruding portion, under an atmospheric pressure is larger than a volume of the inner space of the frame- shaped protruding portion in a state in which the cell stack is pressed (Kong [0020] adhesive pad 20 is made of an elastic/flexible material, therefore, when pressed the volume of the adhesive would change due to the pressure applied as the elastic material would be able to deform).

Regarding claim 2, Kong teaches all the claim limitations of claim 1. Kong further teaches wherein the filler is an adhesive configured to bond the main surface of the one plate-shaped cell to the main surface of the another plate-shaped cell (Kong Figure 5, claim 3: adhesive pad 20 is a double sided adhesive tape).

Regarding claim 3, Kong teaches all the claim limitations of claim 1. Kong further teaches wherein a material for forming the frame-shaped protruding portion is an adhesive configured to bond the main surface of the one plate-shaped cell to the main surface of the another plate-shaped cell (Kong [0039] partition member and the adhesive pad may be a unified single body, suggesting that the partition member could be made of the same adhesive material of the adhesive pad).

Regarding claim 10, Kong teaches all the claim limitations of claim 1. Kong teaches wherein the partition member 30 surrounds the adhesive pad 31 (Kong Figure 5). The frame portion only covers the area around the outside of the battery cell and with the adhesive pad being provided in the hole of the partition member to adhere multiple cells together, a skilled artisan would have anticipated that the pressing would be done in the region of the adhesive pad to form a direction contact with the surfaces of the unit cells through the adhesive pad and not the portion of the partition member.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2015/0303425 A1).
Regarding claim 8, Kong teaches all the claim limitations of claim 1. Kong teaches a partition member is in a form of a rectangle having two columns and two row pieces that are integrated to form a unitary frame 31 (Kong Figure 5). While Kong fails to teach four protruding elements having a linear shape,  a skilled artisan would have found it obvious to separate the pieces to make a frame containing four elements. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Additionally, Kong fails to teach wherein the ends of each of the protruding portions are formed in a curved shape, however, a skilled artisan can change the shape of the partition member to have a curved shape as Kong teaches the frame of the partition member can be changed according to the shape of the unit cell (Kong [0039]). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 9, Kong teaches all the claim limitations of claim 1. Kong teaches a partition member is in a form of a rectangle (Kong Figure 5). Kong fails to teach wherein the frame shaped protruding portion is formed by a protruding portion having an elliptical shape when view from a direction of the main surface, however, a skilled artisan can change the shape of the partition member to have an elliptical shape as Kong teaches the frame of the partition member can be changed according to the shape of the unit cell (Kong [0039]). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2015/0303425 A1) as applied to claim 1 above, and further in view of Simon et al. (US 2021/0135313 A1-having priority to 03/16/2017).

Regarding claim 4, Kong teaches all the claim limitations of claim 1. Kong fails to teach of the partition member being formed with communication holes configured to bring the inner space of the partition member into communication with an outside of the partition member.

	Simon discloses a battery for a motor vehicle wherein a gap filler is disposed in an intermediate space between a battery housing and a module housing. Simon is analogous with Kong as both are related to a battery having a filler material placed between battery elements for physical connection between the multiple elements. Simon teaches of a gap filler 30 being provided along with limited members 34, 36, 38 and 40 containing passages 50 and 48 used to allow excess gap filler to exit the passageway to guarantee the space between the element do not have air inclusions (Simon Figures 3-6, [0051-0052]).
	Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the partition member of Kong to include openings/passages in the frame 31 such that air inclusions are not included when the adhesive pad is formed between battery elements. The passages would prevent air from being included between the battery and the adhesive pad.

	Regarding claim 5, modified Kong teaches all the claim limitation of claim 4. Kong further teaches wherein plate-shaped cells have a substantially rectangular shape with four sides when viewed from a direction of the main surface (Kong Figure 1), wherein a power generation element formed by stacking electrode plates is accommodated inside an exterior body, and an electrode terminal connected to the power generation element inside the exterior body is led out from one side of the four sides to an outside of the exterior body (Kong Figures 1-5 and [0034]).
	Simon further teaches wherein the communication hole is towards corners of the limiting members. Therefore, it would have been obvious to a skilled artisan to rearrange the passages as taught by Simon to be towards a different side from which the electrode terminal is led out. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 6, modified Kong teaches all the claim limitations of claim 4. Simon further teaches wherein the communication hole includes a plurality of communication holes formed at symmetrical positions with respect to a straight line extending in the direction parallel to the main surface through a center of a region surrounded by the frame-shaped protruding portion (Simon Figure 6). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	Regarding claim 7, modified Kong teaches all the claim limitations of claim 4. Kong teaches the partition member being provided around the area of the adhesive pad. Simon teaches of limiting members 34, 38, 36 and 40 that are provided in a rectangular shape to allow for excess gap filler to exit the passageway to prevent air inclusions. A skilled artisan could combine these two elements to have the limiting members 34, 36, 38 and 40 along with the passages 48 and 50 be provided in an inside region of the partition member 30  so that the partition member reads as the protective protruding portion. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeKeuster US 2016/0093849 A1 discloses a battery module having a plurality of cells 90 in which a spacer 94 that can be an adhesive is provided between cells to adhere a plurality of cells together.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728